DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 28, 2018 was filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2011/0155593 A1 to Zhang et al. (hereinafter “Zhang”).

Referring to Applicant’s independent claim 1, Zhang teaches an abrasive tool (See Abstract; par. [0019]) comprising: a bonded abrasive (par. [0019]) including a body comprising abrasive particles contained within a bond material (par. [0019]; the binder of Zhang is equivalent to Applicant’s claim term “a bond material”), wherein the body comprises a first major surface and a second major surface opposite the first major surface (par. [0033]; See FIG. 1), and a peripheral surface extending between the first major surface and the second major surface (par. [0033]; See FIG. 1); and a barrier layer directly bonded to the first major surface and second major surface of the body (par. [0032]; the reinforcement layer of Zhang is equivalent to Applicant’s claim term “a barrier layer”), wherein the barrier layer comprises a metal (par. [0032]); and wherein the barrier layer does not extend over the peripheral surface (par. [0032]; See FIG. 1).

Referring to Applicant’s claim 2, Zhang teaches the barrier layer further comprises a polymer (par. [0032]). 

Referring to Applicant’s claim 3, Zhang teaches the polymer is selected from the group consisting of polyamides (par. [0032]), polyesters (par. [0032]), polyethylene terephthalate (par. [0032]), polypropylene (par. [0032]), polyurethanes (par. [0032]), rubbers (par. [0032]), nylon (par. [0032]), and a combination thereof (par. [0032]).

Referring to Applicant’s claim 4, Zhang teaches the polymer comprises a biaxially-oriented polymer (par. [0032]).

Referring to Applicant’s claim 5, Zhang teaches the barrier layer comprises a foil including the metal (par. [0032]).

Referring to Applicant’s claim 6, Zhang teaches the barrier layer comprises a metal-containing film including the metal (par. [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0155593 A1 to Zhang et al. (hereinafter “Zhang”) as applied to claim 1 above.

Referring to Applicant’s claim 7, Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further an innermost layer of the barrier layer comprises a polymer (par. [0032]; Zhang teaches the reinforcement layer comprises polyamides, polyesters, polypropylene, polyethylene terephthalate, polyurethanes, rubbers, nylon, and a combination thereof) and is directly bonded to the first and second major surfaces of the body (par. [0032]; Zhang teaches the abrasive article can have the configuration VaV such that “V” is a reinforcement layer and “a” is an abrasive layer).  While Applicant’s claim term “an innermost layer” implies “an outermost layer” is also present, Zhang teaches a plurality of films can form the barrier layer (par. [0032]) and those films include materials such as polyamides, polyesters, polypropylene, polyethylene terephthalate, polyurethanes, rubbers, nylon, and a combination thereof (par. [0032]). Zhang teaches, if not at least suggests, either an innermost 

Referring to Applicant’s claim 8, Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further an innermost layer of the barrier layer comprises a polymer (par. [0032]; Zhang teaches the reinforcement layer comprises polyamides, polyesters, polyethylene terephthalate, polypropylene, polyurethanes, rubbers, and a combination thereof) and is directly bonded to the first and second major surfaces of the body (par. [0032]; Zhang teaches the abrasive article can have the configuration VaV such that “V” is a reinforcement layer and “a” is an abrasive layer).  Zhang teaches a plurality of films can form the barrier layer (par. [0032]) and those films include materials such as polyamides, polyesters, polypropylene, polyurethanes, rubbers, and a combination thereof (par. [0032]) as well as a metal foil (par. [0032]). Zhang teaches, if not at least suggests, the barrier layer can include both polymer(s) and metal foil such that a metal foil layer is disposed between layers of polymer materials.  For this reason, a person having ordinary skill in the before the effective filing date of the present application would recognize and appreciate Zhang teaches, if not at least suggests, a metal foil layer disposed between a first polymer layer and a second polymer layer (par. [0032]).

Referring to Applicant’s claim 9, Zhang teaches a plurality of films can form the barrier layer (par. [0032]). And, Zhang teaches the reinforcement layer can be made of any number of 

Referring to Applicant’s claim 10, Zhang teaches the first polymer comprises polyamides (par. [0032]), polyesters (par. [0032]), polyethylene terephthalate (par. [0032]), polypropylene (par. [0032]), polyurethanes (par. [0032]), rubbers (par. [0032]), nylon (par. [0032]), and a combination thereof (par. [0032]).

Referring to Applicant’s claim 11, Zhang teaches the first polymer comprises a biaxially-orientated polymer (par. [0032]).

Referring to Applicant’s claim 12, Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further an innermost layer of the barrier layer comprises a polymer (par. [0032]; Zhang teaches the reinforcement layer comprises polyamides, polyesters, polyethylene terephthalate, polypropylene, polyurethanes, rubbers, and a combination thereof) and is directly bonded to the first and second major surfaces of the body 

Referring to Applicant’s claim 13, Zhang teaches the first polymer comprises a biaxially-oriented polypropylene (par. [0032]).

Referring to Applicant’s claim 14, Zhang teaches the second polymer comprises polyethylene (par. [0032]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0155593 A1 to Zhang et al. (hereinafter “Zhang”) as applied to claim 1 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0244542 A1 to Meerveld et al. (hereinafter “Meerveld”).

Referring to Applicant’s claim 15, although Zhang teaches at least one method for preparing the abrasive articles disclosed therein (par. [0057]; Example 1 of Zhang), Zhang does not teach explicitly “the barrier layer is co-cured with the first and second major surfaces” according to Applicant’s claim language.
However, Meerveld teaches abrasive articles including a body having a first abrasive layer, a second abrasive layer and one or more reinforcing layers (See Abstract of Meerveld).  In at least one method of fabricating the abrasive articles disclosed therein, Meerveld teaches an abrasive article can be formed by first placing material of a first reinforcing layer in the bottom of the mold (par. [0041] of Meerveld).  Meerveld then teaches material for a first abrasive layer can be disposed on top of the first reinforcing layer within the mold (par. [0041] of Meerveld).  Meerveld teaches further material for a second reinforcing layer can be disposed on top of the first abrasive layer (par. [0041] of Meerveld).  Once the materials are disposed within the mold, Meerveld teaches the abrasive article can be formed by cold pressing, warm pressing, or hot pressing (par. [0042] of Meerveld).  In a particular embodiment, Meerveld teaches after pressing the materials in the mold and stacking them between curing plates, the materials are baked for a suitable period of time at a suitable temperature or range of temperatures (par. [0042] of Meerveld).  There is a reasonable expectation the method taught by Zhang can be modified to adopt the pressing and curing steps taught by Meerveld.  Both Zhang and Meerveld teach abrasive articles, including their respective structures containing barrier/reinforcement layers therein, and methods for their fabrication (See Abstract; par. [0057]; Example 1 of Zhang; See Abstract; pars. [0041-42] of Meerveld).  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the method taught by Zhang and adopt the pressing and curing steps of the method of Meerveld.  A person having .
 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2011/0155593 A1 to Zhang et al. (hereinafter “Zhang”).

Referring to Applicant’s independent claim 16, Zhang teaches an abrasive tool (See Abstract) comprising: a bonded abrasive (par. [0019]) including a body comprising abrasive particles contained within a bond material (par. [0019]; the binder of Zhang is equivalent to Applicant’s claim term “a bond material”), wherein the body comprises a first major surface and a second major surface opposite the first major surface (par. [0033]; See FIG. 1), and a peripheral surface extending between the first major surface and the second major surface (par. [0033]; See FIG. 1); and a barrier layer directly bonded to at least the first major surface and the second major surface of the body (par. [0032]), wherein the barrier layer does not extend over the peripheral surface (par. [0032]; See FIG. 1).  Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further an innermost layer of the barrier layer comprises a polymer (par. [0032]; Zhang teaches the reinforcement layer comprises polyamides, polyesters, polyethylene terephthalate, polypropylene, polyurethanes, rubbers, and a 

Referring to Applicant’s claim 17, Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further an innermost layer of the barrier layer comprises a polymer (par. [0032]; Zhang teaches the reinforcement layer comprises polyamides, polyesters, polyethylene terephthalate, polypropylene, polyurethanes, rubbers, and a combination thereof) and is directly bonded to the first and second major surfaces of the body (par. [0032]; Zhang teaches the abrasive article can have the configuration VaV such that “V” is a reinforcement layer and “a” is an abrasive layer).  Zhang teaches a plurality of films can form the barrier layer (par. [0032]) and those films include materials such as polyamides, polyesters, polypropylene, polyurethanes, rubbers, and a combination thereof (par. [0032]) as well as a metal foil (par. [0032]). Zhang teaches, if not at least suggests, the barrier layer can include both polymer(s) and metal foil such that a metal foil layer is disposed between layers of polymer 

Referring to Applicant’s claim 18, Zhang teaches the barrier layer comprises a plurality of films (par. [0032]; Zhang teaches the reinforcement layer can be made of any number of various materials and combinations of materials) and teaches further the barrier layer comprises a polymer, such as a biaxially-oriented polymer (par. [0032]) and is directly bonded to the first and second major surfaces of the body (par. [0032]; Zhang teaches the abrasive article can have the configuration VaV such that “V” is a reinforcement layer and “a” is an abrasive layer).  As Zhang teaches the barrier layer comprises a plurality of films (par. [0032], Zhang also teaches, if not at least suggests, either an innermost layer or an outermost layer or both may comprise the aforementioned polymer materials.  For this reason, a person having ordinary skill in the before the effective filing date of the present application would recognize and appreciate Zhang teaches the outermost layer of the barrier layer comprises a polymer (par. [0032]).

Referring to Applicant’s claim 19, Zhang teaches the biaxially-oriented polypropylene (par. [0032]).

Referring to Applicant’s claim 20, Zhang teaches the innermost layer comprises polyethylene (par. [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731